                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Cathy Ann Marine,                           JUDGMENT IN CASE

             Plaintiff(s),                         3:20-cv-00230-KDB-DCK

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 1, 2020 Order.

                                               June 1, 2020




      Case 3:20-cv-00230-KDB-DCK Document 7 Filed 06/01/20 Page 1 of 1
